DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Asaf Batelman (Reg. No. 52,600) on 3.10.2021.
The application has been amended as follows: 
In claim 1, line 1, replace “comprising” with –comprising:-- (add a colon).
In claim 2, line 4, replace “about -2.” with –about -2 when the electrons are dominant in the emission layer.--.
In claim 3, line 4, replace “about -5.” with –about -5 when the electrons are dominant in the emission layer.--.
In claim 7, line 4, replace “about 1.” with –about 1 when the holes are dominant in the emission layer.--.
In claim 8, line 4, replace “about 4.” with –about 4 when the holes are dominant in the emission layer.--.
In claim 15, line 1, replace “claim 1” with –claim 14-- (dependency change).
Cancel claim 19.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest wherein the electroluminescent device is configured to have an imbalance between electrons and holes in the emission layer at an operation of the device, whereby the electrons are dominant in the emission layer and a logarithmic value of a hole transport capability measured in milliamperes per square centimeter relative to an electron transport capability measured in milliamperes per square centimeter is less than or equal to about -1, or whereby the holes are dominant in the emission layer and the logarithmic value of the hole transport capability measured in milliamperes per square centimeter relative to the electron transport capability measured in milliamperes per square centimeter is greater than or equal to about 0.5 as recited within the context of the sole independent claim 1.
US 20160072078 A1 to Lee et al discloses and anode (11) and a cathode (19) spaced from one another, an emission layer (15) disposed between the anode and the cathode, a hole auxiliary layer (13) disposed between the emission layer and the anode, and an electron auxiliary layer (17) disposed between the emission layer and the cathode (Fig. 1). 
US 20190198796 A1 to Kim et al. discloses an anode (110) and a cathode (170) spaced from one another, an emission layer (140) disposed between the anode and the cathode, the emission layer comprising quantum dots (141), a hole auxiliary layer (120-130) disposed between the emission layer and the anode, and an electron auxiliary layer (150-160) disposed between the emission layer and the cathode, wherein the electroluminescent device is configured to have an balance of charge carriers in the emission layer at an operation of the device ([0049]).
None of the prior art of record discloses/suggests the above noted limitations of claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.